IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00243-CR

                        EX PARTE RAYFORD SMITH




                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 13-001621-CV-85


                         MEMORANDUM OPINION


      Rayford Smith appeals the trial court’s denial of his application for bond

reduction. He complains that because the State was not ready to proceed on his Brazos

County offenses more than 90 days from the date a detainer was placed on him by

Brazos County while Smith was being held on other charges at the Milam County jail,

he should be released on a personal recognizance bond. See TEX. CODE CRIM. PROC.

ANN. art. 17.151, sec. 1 (West Supp. 2013). Acknowledging that case law from this

Court is contrary to his position, see Ex parte Remeika, No. 10-09-00379-CR, 2010 Tex.

App. LEXIS 2717, 5-6 (Tex. App.—Waco Apr. 14, 2010, pet. dism’d) (not designated for
publication) (holding that the ninety-day period for determining whether the State was

ready for trial on the Walker County charge against defendant did not begin until

defendant was transferred from Madison County jail to Walker County jail), Smith

argues that we should revisit our holding in Remeika. We decline to do so.

       Accordingly, based on our decision in Remeika, we hold that that the ninety-day

period for determining whether the State was ready for trial on the Brazos County

charges against Smith did not begin when the detainer was placed on Smith at the

Milam County jail but rather began when Smith was transferred from the Milam

County jail to the Brazos County jail. Smith’s sole issue is overruled, and the trial

court’s judgment is affirmed.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 20, 2014
Do not publish
[CR25]




Ex parte Smith                                                                  Page 2